Citation Nr: 1243169	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by fatigue, to include chronic fatigue syndrome. 

2.  Entitlement to service connection for a right ankle disorder. 

3.  Prior to April 20, 2010, entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Offices (RO).  

In the March 2008 rating decision, the RO denied service connection for chronic fatigue syndrome and right ankle disability.  

In a May 2009 rating decision, the RO granted service connection for irritable bowel syndrome and assigned a 10 percent disability evaluation, effective June 8, 2007.  The Veteran disagreed with the assigned evaluation and perfected an appeal of that issue.  Subsequently, in a June 2011 rating decision, the RO granted a 30 percent evaluation, effective April 20, 2010.  In its March 2012 remand, the Board noted that a 30 percent disability evaluation is the maximum possible evaluation under the pertinent rating criteria for rating irritable bowel syndrome, and found that there has been a full grant of benefits sought as of April 20, 2011.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2011); c.f. AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board determined that the appeal for a higher disability evaluation prior to April 20, 2010, remained before the Board.  See AB, 6 Vet. App. at 39.  

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for February 2012 in Washington, DC.  However, in a December 2011 correspondence, the Veteran indicated that he was withdrawing his request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702(e) (2012).

Given that fatigue can be a manifestation of an undiagnosed illness pursuant to 38 C.F.R. § 3.317 (2012) in addition to chronic fatigue disorder, the issues are as stated on the title page.

In March 2012, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  The competent medical evidence preponderates against finding that the Veteran has or has had chronic fatigue syndrome during the appellate term or that he has or has had a diagnosed disorder or undiagnosed illness manifested by fatigue during the appellate term.

2.  The preponderance of competent and credible evidence shows that a right ankle disorder was not demonstrated in-service, that right ankle arthritis was not compensably disabling within a year of separation from active duty, and that there is no nexus between a right ankle disorder and service.

3.  From June 8, 2007, to April 19, 2010, the irritable bowel syndrome was not productive of severe symptomatology manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  A disorder manifested by fatigue, to include chronic fatigue disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2012)

2.  A right ankle disorder was not incurred in or aggravated by service, and right ankle arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

3.  From June 8, 2007, to April 19, 2010, the irritable bowel syndrome did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7319 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2007, March and December 2009, and June 2010 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in August 2007.  These claims were most recently readjudicated in a supplemental statement of the case issued in November 2012.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service and available VA treatment records, and afforded him VA examinations for his three disorders on appeal, to include pursuant to the March 2012 remand.  The RO also obtained private treatment records.

The reports of the September 2007 gastrointestinal examination and the September 2012 Gulf War general medical examination and ankle examination reflect that the examiners reviewed the Veteran's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examinations and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Pursuant to the March 2012 remand, the September 2012 Gulf War general medical examiner addressed whether the appellant has a chronic disability manifested by fatigue and the September 2012 VA ankle examiner noted the claimant's reporting of continual pain and occasional swelling of the right ankle.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal. See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The RO attempted to obtain all records from the Louisville VA Medical Center.  In a June 2010 memorandum, the RO determined that records from that facility from January 1992 to September 1998 were partially unavailable.  In a June 2010 letter, the Veteran was informed of the efforts to obtain those records and asked to furnish any copies of VA treatment records from that period that he may have, which he did.

VA has a heightened duty to assist the Veteran in developing his claims since VA treatment records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Pursuant to the March 2012 remand, VA readjudicated the claim of entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome prior to April 20, 2010.  In light of that and the discussions of the post-remand examinations above, VA complied with the directives of the March 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Claims for Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.
 
The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).
 
A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).
 
Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).
 
Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving headaches.  38 C.F.R. § 3.317(b).
 
In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

(1)  Disability Manifested by Fatigue

The Veteran contends that he has a fatigue disorder.  The Board has reviewed all of the evidence of record, to include the VA and private treatment records and VA examination reports.  These records do not show that the Veteran currently has, or has had chronic fatigue syndrome or a diagnosed disorder or undiagnosed illness manifested by fatigue since he filed his claim in June 2007.  

Prior to the filing of the claim, VA treatment records reflect complaints of fatigue in 1993 and 1994 and an October 1998 VA Persian Gulf War examination report shows a diagnosis of fatigue secondary to work schedule with the Veteran working two jobs.

The September 2007 VA examiner diagnosed "chronic fatigue per VA form 2507", which is the examination request form.  However, that examiner specifically stated that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  The examiner noted that the following were not met: the criterion of new onset of debilitating fatigue that is severe enough to reduce or impair average daily activity below 50 percent of the patient's pre-illness activity level for a period of six months; the criterion that other clinical conditions that may produce similar symptoms have been excluded based on history, physical examination, and appropriate laboratory tests; and at least six of the 10 chronic fatigue syndrome diagnostic criteria have been met.  The Veteran was seen by the same examiner in March 2009.  The examiner again indicated that there was insufficient clinical evidence to warrant a diagnosis of chronic fatigue syndrome.

Similarly, the September 2012 VA examiner indicated that there was a lack of clinically sufficient evidence to establish a diagnosis of chronic fatigue syndrome.  The examiner noted the Veteran's subjective complaints of fatigue and tiredness, but concluded that the diagnostic criteria for the diagnosis of actual chronic fatigue syndrome was not met.  That examiner indicated that a review of service, private, and VA treatment records reveal no in-service complaint of fatigue during service.  The examiner reported that while there were complaints of fatigue up to 1998, there was an absence of a report or complaint of fatigue from 1999 to 2007 at which time the Veteran requested service connection for chronic fatigue syndrome.  The examiner noted that the primary source of the complaint of fatigue since 2007 has been the VA examinations.  The examiner added that there were no routine primary or subspecialty care notes found in the record review in which the appellant was actually seeking care for a chronically disabling fatigue condition and that to date there had been no ongoing workup or treatment for this symptom.  Significantly, the examiner indicated that the appellant's occupational history revealed shift/line work 12 hours a day for the past 13 years.  The examiner concluded that collectively these findings suggest that the complaint of fatigue is not a chronically disabling condition and that there is less than a 50 percent probability that the current claimed "fatigue" condition had its onset during service.

All the medical evidence shows no diagnosis of chronic fatigue syndrome.  Arguably, the September 2007 VA examiner diagnosed a disorder manifested by chronic fatigue.  On the other hand, the September 2012 VA examiner determined that the complaint of fatigue was not a chronically disabling condition.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The Board gives greater weight to the opinion of the September 2012 VA examiner than the September 2007 VA examiner because the 2012 examiner's opinion was based on records obtained subsequent to the 2007 VA examination and because the 2012 examiner's opinion was much more thorough.  Moreover, fatigue alone, however, is a symptom, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In addition, the September 2007 VA examiner did not indicate that the chronic fatigue was not due to a diagnosed disorder nor did he indicate that the chronic fatigue was a manifestation of an undiagnosed illness.

In his formal claim, the Veteran in essence reported that he has chronic fatigue syndrome or an undiagnosed illness manifested by fatigue.  Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As for continuity of fatigue symptomatology, the Veteran is competent to report this symptomatology and the Board finds him credible with regard to experiencing fatigue and tiredness.  That said, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent medical evidence of a current disorder for which there is continuity of symptomatology.  As noted above, the preponderance of the competent medical evidence preponderates against finding that the Veteran has or has had chronic fatigue syndrome during the appellate term or that he has or has had a diagnosed disorder or undiagnosed illness manifested by fatigue during the appellate term.
 
Chronic fatigue disorders and diagnosed disorders and undiagnosed illnesses manifested by fatigue are not disorders for which lay witnesses are competent to identify the medical disability.  The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting his own statement.  While the appellant can attest to factual matters to which he has first-hand knowledge, e.g., fatigue, he is not competent to state that his feelings of fatigue and tiredness are representative of a chronic fatigue disorder, a diagnosed disorder manifested by fatigue, or an undiagnosed illness manifested by fatigue.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, as noted above, the Board has found that the preponderance of competent medical evidence does not show that there is a contemporaneous or later diagnosis of chronic fatigue disorder, a diagnosed disorder manifested by fatigue, or an undiagnosed illness manifested by fatigue.

The Board concludes that the preponderance of the evidence is against granting service connection for the disorder manifested by fatigue, to include chronic fatigue syndrome.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(2)  Right ankle disorder

The Board has reviewed the service and VA treatment records and the VA examination reports.  After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence shows that a chronic right ankle disorder was not incurred in-service; that right ankle arthritis was not compensably disabling within a year of separation from active duty; and that there is no nexus between a current right ankle disorder and service.  Moreover, the Board finds the preponderance of the most probative and competent evidence shows that there is no continuity of right ankle symptomatology since separation from active duty.

The record demonstrates that the Veteran in September 1989 twisted his right ankle.  While an initial assessment of a right ankle fracture was noted, contemporaneous X-rays were negative for a fracture.  In October 1989, the assessment was changed to right ankle sprain.  May and June 1991 examinations (the June examination was the Veteran's separation examination) showed that that lower extremities were normal and that there was no diagnosis of a chronic right ankle disorder.  The record demonstrates that right ankle degenerative changes were not found on X-rays until 1997 and that arthritis was not diagnosed prior to 1997.

The Veteran was afforded examinations in February 2008 and March 2009 for his right ankle disorder.  The VA examiner indicated in both reports that he was unable to provide an opinion as the etiology of the Veteran's current right ankle disability without resorting to mere speculation.  However, the Board observes that a mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive, where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (noting that before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).

The September 2012 VA examiner opined that the right ankle disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that the Veteran suffered a Grade II right ankle sprain in 1989, which required bracing/casting/crutches and temporary profiling; but that there were no records of subsequent need for follow-up treatment, permanent profiling, or subsequent complaints of a right ankle disorder during the remainder of service.  The examiner added that similarly there was no documentation of a continuum of or recurrence of right ankle pain or limitation of motion to a compensable degree within one year of separation from active service, which suggested a complete resolution of symptoms involving the in-service injury.  The examiner indicated that there were no reports of postsevice right ankle symptoms until a 1997 ankle injury from playing basketball.  The examiner noted that a review of records subsequent to the 1997 injury show that the appellant was able to return to normal activities, including running, and that primary care records dated in 2006 and 2007 showed no subjective complaints of a right ankle condition.  The examiner concluded that the in-service right ankle injury had healed without clinical residuals and that the current right ankle disorder was less likely as not incurred in service, nor was it etiologically related to active service.

As for continuity of symptomatology, the Veteran in a May 2008 statement reported that he had no injuries to his right ankle after the in-service one and that his right ankle had been swelling and aching daily since the in-service injury.  The claimant is competent to report this symptomatology, but the Board does not find him credible.  Contrary to the Veteran's recent reports of continuing pain and swelling since his initial in-service injury, service treatment records subsequent to the 1989 in-service right ankle injury are devoid of any complaints of right ankle symptomatology or treatment of such symptomatology.  Moreover, the physical examinations in 1991 were normal for the lower extremities.  Furthermore, when treated in 1997 for his post-service injury, he did not report preexisting ankle symptomatology or the in-service right ankle injury.  Most importantly, the claimant denied the 1997 injury in his May 2008 statement.  In any event, even if the Board had found the Veteran credible, the Board gives the great weight to the September 2012 VA examiner's opinion who in essence rejected this reporting of continuity of right ankle symptomatology by opining that the right ankle disorder was not related to service.

The only other evidence linking the right ankle disorder to service is the statements of the Veteran.  While competent to report injuries to his ankle, the presence of any chronic disabilities resulting from his in-service injury is a complex medical question beyond the expertise of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is not competent to render an opinion on the etiology of his right ankle disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

The Board concludes that the preponderance of the evidence is against granting service connection for a right ankle disorder.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

As noted in the introduction section of this decision, in a May 2009 rating decision, the RO granted service connection for irritable bowel syndrome and assigned a 10 percent disability evaluation, effective June 8, 2007, under Diagnostic Code 7319.  The Veteran disagreed with the assigned evaluation and perfected an appeal of that issue.  Subsequently, in a June 2011 rating decision, the RO granted a 30 percent evaluation, effective April 20, 2010.  In its March 2012 remand, the Board noted that a 30 percent disability evaluation is the maximum possible evaluation under the pertinent rating criteria for rating irritable bowel syndrome, and found that there has been a full grant of benefits sought as of April 20, 2011.  See 38 C.F.R. § 4.114, Diagnostic Code 7319; c.f. AB, 6 Vet. App. at 39.  The Board determined that the appeal for a higher disability evaluation prior to April 20, 2010, remained before the Board.  See AB, 6 Vet. App. at 39.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319 provide that a zero percent rating is warranted for mild symptoms of an irritable colon syndrome with occasional episodes of bowel disturbance with abdominal distress.  A 10 percent rating is warranted for moderate symptoms of an irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is the maximum rating and is warranted for severe episodes of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

A review of an September 2007 VA examination report and VA treatment records shows from June 8, 2007, to April 19, 2010, the irritable bowel syndrome was not productive of severe symptomatology manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  A May 2007 VA treatment record reflects that the Veteran reported for the past seven years that he had bloating, gas, and generally regular bowel movements, but that he only sometimes had constipation.  

At the September 2007 VA examination, the Veteran again reported that his current symptoms included gas and bloating.  While it was reported that he had alternating diarrhea and constipation, the appellant provided a more detailed history, which undermines that reporting.  Specifically, he reported that he had frequent constipation occurring twice a week and that he only had occasional diarrhea occurring maybe once a month.  The Board finds that this specific reporting - in particular occasional diarrhea - is not competent and credible evidence of severe disability manifested by alternating diarrhea and constipation pursuant to the criteria of Diagnostic Code 7319.  Moreover, the level of symptomatology reported by the Veteran and noted by the examiner does not represent constant abdominal distress as contemplated by a higher evaluation.  

Notably, March 2008 and January and March 2009 VA treatment records show that the review of systems section indicates that the gastrointestinal system was negative for constipation and diarrhea.  At a March 2009 Gulf War Guidelines examination, the Veteran reported that he had constipation along with loose bowel movements with stress.  The Board finds that this examination report showing diarrhea only with stress while consistent with moderate symptomatology is not evidence of severe disability manifested severe diarrhea, alternating diarrhea and constipation, or constant abdominal distress as contemplated by a higher evaluation.  

In his May 2009 notice of disagreement and his November 2009 VA Form 9, the Veteran reported that he has gas and bloating.  The appellant is competent to report these symptoms, and the Board finds him credible because he has consistently reported these symptoms.  He does not claim that a higher rating is warranted based on severe diarrhea, and there is no credible and competent evidence of severe diarrhea.  Instead, in his November 2009 VA Form 9, he argues that he does in fact alternating constipation and diarrhea.  The claimant is competent to that symptom, and the Board finds him credible in his belief that he had alternating diarrhea and constipation.  

While the Veteran may considered the frequency of the diarrhea and constipation to be alternating in frequency, the medical evidence prior to April 20, 2010, does not reveal alternating diarrhea and constipation.  The Board has placed great probative weight on the medical evidence that shows that diarrhea and constipation were not alternating because in September 2007 the diarrhea only occurred perhaps once a month and the constipation occurred more frequently, specifically twice a week.  Similarly, the medical evidence shows that diarrhea and constipation were not alternating when both symptoms were not reported in the review-of-systems sections of VA treatment records in 2008 and 2009 and when diarrhea only with stress was reported at the March 2009 VA examination.   

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected irritable bowel syndrome is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - gas, bloating, occasional diarrhea, and more frequent constipation - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's service-connected irritable bowel syndrome prior to April 20, 2010.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered and is not for application. Fenderson, 12 Vet. App. at 127.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the claimant has not asserted, that his irritable bowel syndrome rendered him unable to maintain substantially gainful employment prior to April 20, 2010.  In fact, 2007, 2009, and 2010 VA examination reports that he was working.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

The Board concludes that the preponderance of the evidence is against assigning an initial rating in excess of 10 percent for irritable bowel syndrome prior to April 20, 2010.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a disorder manifested by fatigue, to include chronic fatigue syndrome, is denied.

Entitlement to service connection for a right ankle disorder is denied.

Prior to April 20, 2010, entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


